American Century Government Income Trust Prospectus Supplement Short-Term Government Fund Supplement dated June 14, 2010 ¡ Prospectus dated March 1, 2010 The following replaces the Annual Total Returns table on page 19 of the prospectus. For the calendar year ended December 31, 2009 1 year 5 years 10 years Investor Class Return Before Taxes 2.69% 3.87% 4.10% Return After Taxes on Distributions 2.04% 2.64% 2.77% Return After Taxes on Distributions and Sale of Fund Shares 1.74% 2.58% 2.70% A Class(1) Return Before Taxes 0.14% 3.14% 3.61% C Class(2) Return Before Taxes 1.63% 2.83% 3.07% R Class(2)Return Before Taxes 2.15% 3.35% 3.59% Barclays Capital U.S. 1- to 3-Year Government Index(3) (reflects no deduction for fees, expenses or taxes) 1.41% 4.18% 4.65% Citigroup U.S. Treasury/Agency 1- to 3-Year Index (reflects no deduction for fees, expenses or taxes) 1.16% 4.16% 4.63% 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. 2 Historical performance for the C and R Classes prior to their inception is based on the performance of Investor Class shares. C and R Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. 3 In January 2010, the fund's benchmark changed from the Citigroup U.S. Treasury/Agency 1- to 3-Year Index to the Barclays Capital U.S. 1- to 3- Year Government Index. This reflects a change in the portfolio management analytics software used by American Century's fixed-income teams. The investment process is unchanged. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-68882 1006
